374 U.S. 503 (1963)
BONE
v.
UNITED STATES.
No. 716, Misc.
Supreme Court of United States.
Decided June 17, 1963.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT.
Petitioner pro se.
Solicitor General Cox, Assistant Attorney General Miller, Beatrice Rosenberg and Richard W. Schmude for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded for further consideration in light of Sanders v. United States, 373 U.S. 1.
MR. JUSTICE CLARK and MR. JUSTICE HARLAN would deny certiorari on the basis of their dissent in Sanders v. United States, 373 U. S., at 23.